Case: 2:11-cv-01016-EAS-MRM Doc #: 2515 Filed: 09/19/19 Page: 1 of 45 PAGEID #: 128381




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                                EASTERN DIVISION


    IN RE: OHIO EXECUTION                 Case No. 2:11-cv-1016
    PROTOCOL LITIGATION
                                          JUDGE EDMUND A. SARGUS, JR.
                                          Magistrate Judge Michael R. Merz
    This document relates to:
    Plaintiff James Hanna                 DEATH PENALTY CASE

                                          Execution Scheduled:
                                          December 11, 2019

                                          Expedited consideration requested


    Plaintiff James Hanna’s Objections to and Appeal From Magistrate Judge’s
         Decision and Order Vacating Evidentiary Hearing (ECF No. 2507)



         The Sixth Circuit in In re Ohio Execution Protocol Litig. (Henness), No. 19-

   3064, ___ F.3d ___, 2019 U.S. App. LEXIS 27365 (6th Cir. Sep. 11, 2019)

   requires an inmate challenging Ohio’s three-drug midazolam execution protocol

   to provide “evidence showing that a person deeply sedated by a 500 milligram

   dose of midazolam is still ‘sure or very likely’ to experience” the “severe pain”

   that a person who is “fully conscious” would experience. 2019 U.S. App. LEXIS

   27365 at *5–7.

         If that is the question,1 then Plaintiff James Hanna, along with Plaintiffs

   Cleveland Jackson and Melvin Bonnell, can and would provide the required


         1 Plaintiff Hanna submits that Henness was wrongly decided and
   contrary to Supreme Court and prior published Sixth Circuit precedent for
   several reasons.
Case: 2:11-cv-01016-EAS-MRM Doc #: 2515 Filed: 09/19/19 Page: 2 of 45 PAGEID #: 128382




   answer at an evidentiary hearing on their motions for injunctive relief.

   Nevertheless, on the eve of a long-planned, 8+ day evidentiary hearing for

   which the parties have been preparing since April of this year, the Magistrate

   Judge vacated the hearing in light of Henness. (Decision and Order, ECF No.

   2507.)

         Plaintiff Hanna now appeals that decision because, even under Henness,

   he can satisfy the required showing to warrant injunctive relief. To do that,

   however, he should be afforded an evidentiary hearing. Live witness testimony,

   including from some of the world’s foremost experts in their fields, should be

   taken to add to the sworn declarations and other paper evidence already in the

   record in support of their motions. For the following reasons, this Court

   should reverse the Magistrate Judge’s decision and reinstate the long-planned

   evidentiary hearing.




                                           2
Case: 2:11-cv-01016-EAS-MRM Doc #: 2515 Filed: 09/19/19 Page: 3 of 45 PAGEID #: 128383




                                          TABLE OF CONTENTS

   I.     Plaintiff Hanna will present evidence at an evidentiary hearing that
          will directly answer the questions Henness found unanswered.............. 4
          A.      Expert opinion evidence from the world’s foremost expert in
                  midazolam, Dr. David Greenblatt, will establish that the
                  condemned inmates will be sure or very likely to subjectively
                  experience an unconstitutionally high level of pain. ..................... 4
          B.      Testimony from Dr. Matthew Exline, an expert in trauma,
                  critical care, and pulmonary medicine, will establish that the
                  condemned inmates will be sure or very likely to subjectively
                  experience an unconstitutionally high level of pain. ..................... 8
          C.      Testimony from Dr. Steven Shafer, a world-renowned expert
                  in anesthesiology, will establish that the condemned inmates
                  will be sure or very likely to subjectively experience an
                  unconstitutionally high level of pain. ......................................... 12
   II.    The Magistrate Judge’s order vacating an evidentiary hearing
          should be reviewed de novo because it is clearly erroneous and
          contrary to law. .................................................................................. 17
          A.      If the Magistrate Judge read Henness to preclude any further
                  challenge to Ohio’s midazolam execution protocol, that was
                  an error of law. .......................................................................... 18
          B.      If the Magistrate Judge read Henness to conclude that no
                  hearing was necessary because the record to be created for
                  Hanna would not be different in a material way from the
                  Henness record, that is clearly erroneous. ................................. 20
          C.      Henness strongly weighs in favor of holding an
                  evidentiary hearing.................................................................... 21
          D.      The Magistrate Judge’s reliance on Henness to vacate the
                  long-planned evidentiary hearing is error for the additional
                  reasons set forth in the responses to the Show Cause Order
                  (ECF Nos. 2490 and 2491)......................................................... 22
   III.   This Court should reinstate the long-planned evidentiary hearing
          because it is crucial to permit Hanna to develop a complete record
          on his subject claims, particlarly when the decision in Henness
          was so wrongly decided and thus vulnerable to further appellate
          review. ................................................................................................ 24
   IV.    Hanna appeals the Magistrate Judge’s conclusions regarding his
          individualized paradoxical reaction claim because his counsel
          cannot be reasonably described as less than diligent for not
          asserting the injunctive relief claim earlier. ......................................... 27


                                                          3
Case: 2:11-cv-01016-EAS-MRM Doc #: 2515 Filed: 09/19/19 Page: 4 of 45 PAGEID #: 128384




   V.    Conclusion ......................................................................................... 43




   I.    Plaintiff Hanna will present evidence at an evidentiary hearing that
         will directly answer the questions Henness found unanswered.

         At a hearing, Plaintiff Hanna (along with Plaintiffs Cleveland Jackson and

   Melvin Bonnell) will provide evidence that directly answers the questions that

   Henness found unanswered in that case. Plaintiffs will offer opinion evidence

   from eminently qualified experts, including, among others, Dr. David

   Greenblatt, the world’s foremost expert in midazolam, Dr. Matthew Exline, an

   expert in trauma, critical care and pulmonary medicine, and Dr. Steven Shafer,

   a world-renowned anesthesiologist. Denying an evidentiary hearing will

   drastically limit the ability of those experts to provide the evidence that

   Henness requires.


         A.      Expert opinion evidence from the world’s foremost expert in
                 midazolam, Dr. David Greenblatt, will establish that the
                 condemned inmates will be sure or very likely to subjectively
                 experience an unconstitutionally high level of pain.

         Consider the following opinion evidence in the expert report of Dr. David

   Greenblatt, which would be presented via live testimony at a hearing and

   which provides the precise evidence the Henness court found lacking:

                 The fact that an inmate was not insensate to pain does
                 prove, by definition, that he was experiencing that pain.
                 It also proves that he was experiencing the full
                 scope of the pain involved. In the context of Ohio’s
                 execution protocol, that pain is severe. Because
                 midazolam does not stop the pain incident from the
                 second and third drugs (or from the pulmonary edema)
                 from reaching the brain of the condemned inmate,


                                                       4
Case: 2:11-cv-01016-EAS-MRM Doc #: 2515 Filed: 09/19/19 Page: 5 of 45 PAGEID #: 128385




               the experience of that inmate will be the same as
               any other person—that of severe pain and horrific
               suffering.

   (Greenblatt Expert Report, ECF No. 2463-1 as filed as Plaintiffs’ Exhibit 14 for

   the impending hearing, ¶ 62, PageID 124496 (emphases added).) At a hearing,

   Dr. Greenblatt would further testify that:

               Put simply, in the absence of either an opioid analgesic
               drug or unconsciousness to the depth at which
               unconsciousness and insensateness occur together—
               i.e., unconsciousness at the depth of general
               anesthesia—the inmate’s subjective experience of
               pain is the same as a “fully conscious, non-
               medicated person being exposed to constitutionally
               impermissible pain,” because in that situation there
               is nothing to blunt the pain.

   (Id. at ¶ 63, PageID 124496 (emphasis added).) Dr. Greenblatt would also

   testify that an inmate subjected to Ohio’s execution protocol, even deeply

   sedated by a 500 mg dose of midazolam, “will experience the full scope of

   the severe pain and horrific suffering caused by the drugs in Ohio’s

   protocol.” (Id. at ¶ 64, PageID 124496–97 (emphasis added).) The only way to

   prevent the inmate from experiencing the full, indisputably severe and

   unconstitutional level of pain caused by Ohio’s execution protocol, Dr.

   Greenblatt will explain, is to “administer an opioid analgesic drug,” or to

   “suppress the inmate’s consciousness so deeply that unconsciousness and

   insensateness occur, which is the state of general anesthesia.” (Id.) But, he

   will also testify, “[m]idazolam, regardless of the dose, is neither an analgesic

   drug nor capable of suppressing and keeping the consciousness to the depth

   associated with general anesthesia.” (Id. at ¶ 65, PageID 124497.) Dr.



                                            5
Case: 2:11-cv-01016-EAS-MRM Doc #: 2515 Filed: 09/19/19 Page: 6 of 45 PAGEID #: 128386




   Greenblatt would further testify “[t]hat means [the inmate] will experience the

   full scope of severe pain and suffering, regardless of whether his

   consciousness level is altered to be something other than fully conscious.” (Id.

   (emphasis added).)

         The Henness court speculated that midazolam “is capable of altering an

   inmate’s ability to subjectively experience pain,” 2019 U.S. App. LEXIS 27365,

   at *6. Dr. Greenblatt would provide expert opinion evidence to address that

   point too:

                Sedation at a higher level than the depth at which
                insensateness occurs does not alter the “subjective”
                experience of pain, regardless of whether one’s
                consciousness     is    “altered.”       Altering    the
                consciousness at the depth to which midazolam can
                produce might restrict the inmate’s ability to convey
                what he is experiencing, such as his ability to respond
                to the “consciousness checks.” But that is an entirely
                different matter than whether the inmate is actually
                subjectively feeling the full scope of severe pain and
                suffering. He will, he just may not be able to express
                that, due to the sedation or, later, the paralytic drug’s
                effects.

   (Id. at ¶ 66, PageID 124497 (emphases added).)

         Again, the Sixth Circuit stated the “relevant inquiry is whether an inmate

   injected with 500 milligrams of midazolam would subjectively experience

   unconstitutionally severe pain.” Henness, 2019 U.S. App. LEXIS 27365, at *5–

   7. Dr. Greenblatt will provide unparalleled expert opinion evidence to answer




                                           6
Case: 2:11-cv-01016-EAS-MRM Doc #: 2515 Filed: 09/19/19 Page: 7 of 45 PAGEID #: 128387




   that specific inquiry regarding the level of pain the inmate will

   subjectively experience:

               Midazolam at any dose is not and cannot act as an
               opioid analgesic. Thus, the only way it might reduce the
               level of pain the condemned inmate will be sure or very
               likely to suffer from Ohio’s current three-drug protocol
               is [if] midazolam can render and keep the inmate
               unconscious to the depth at which unconsciousness
               and insensateness occur together. It cannot do that
               either, regardless of the dose. Consequently, that
               inmate will experience the full measure of severe
               pain caused by Ohio’s three-drug midazolam
               protocol.        Will midazolam make a person
               “unconscious”? Yes, it will, but only to a certain level,
               and that level is not deep enough to effect
               insensateness. The inmate’s subjective experience
               of that severe pain, even if he is sedated at some
               level of unconsciousness, will be sure or very likely
               to be the same as if he were fully conscious . . . .

   (Greenblatt Expert Report, ECF No. 2463-1, at ¶ 67, PageID 124498 (emphases

   added).) Dr. Greenblatt also would provide expert testimony to explain why

   midazolam’s use to accompany intubation does not demonstrate that it reduces

   the level of pain associated with that (or any other) procedure by “altering” a

   person’s “subjective experience [of] pain”:

               [W]hether midazolam is used alone for intubation is
               irrelevant to the question of whether Ohio’s midazolam
               execution protocol causes the inmate to suffer severe
               pain. Midazolam is an anterograde amnestic drug,
               meaning it blocks the formation of memories. Thus, the
               fact that midazolam can be used to sedate and relax a
               patient enough to insert a breathing tube in limited
               situations, and that patient will not remember the
               pain later, says nothing about whether the drug can
               actually block pain in the moment. It cannot.

   (Id. at ¶ 68, PageID 124498 (emphasis added).)




                                            7
Case: 2:11-cv-01016-EAS-MRM Doc #: 2515 Filed: 09/19/19 Page: 8 of 45 PAGEID #: 128388




         These are samples of the expert opinion evidence that Dr. Greenblatt

   would provide.2 True, Dr. Greenblatt previously testified in the Henness

   proceedings, but his testimony in support of Hanna’s injunctive relief motion

   would provide evidence to satisfy the newly (incorrectly) minted test from

   Henness.


         B.    Testimony from Dr. Matthew Exline, an expert in trauma,
               critical care, and pulmonary medicine, will establish that the
               condemned inmates will be sure or very likely to subjectively
               experience an unconstitutionally high level of pain.

         Similarly, testimony from Dr. Exline would also establish that the

   condemned inmates executed with midazolam protocols are sure or very likely

   to be experiencing severe pain—that is, an “unconstitutionally high level of

   pain—and suffering during their executions.

         In particular, Dr. Exline reviewed eyewitness accounts of executions

   using 500mg of midazolam and arrived at the following conclusions:

               The execution of Domineque Ray in Alabama contains
               scant details on the events following initiation of the
               lethal injection protocol.   However, both witness
               accounts indicated that Mr. Ray was able to lift his
               head off the gurney and look at his arm “after the
               execution began.” This clearly shows that he was
               both sensate and able to localize the pain associated
               with the IV injection. He also made a clenched fist
               on his left side. Muscle clenching is a classic sign
               of pain in an individual who is unable to
               communicate verbally. As I noted in my earlier report,
               the Critical-Care Pain Observation Tool (CPOT)

         2 The Plaintiffs, in their response to the Magistrate Judge’s Show Cause
   Order, provided a more extensive account of new evidence—that is, evidence
   that goes beyond the record created in Henness—to be presented at a hearing.
   (See generally, ECF No. 127573–665, incorporated here by reference.)


                                          8
Case: 2:11-cv-01016-EAS-MRM Doc #: 2515 Filed: 09/19/19 Page: 9 of 45 PAGEID #: 128389




               identifies body movement, muscle tension, and
               vocalization as signs of pain in an unconscious person.

   (Id. at ¶ 25, PageID 124087 (emphasis added).)

               The execution of Michael Brandon Samra, also in
               Alabama, provides more details on his ability to sense
               pain during the lethal injection process. According to
               the Montgomery Advertiser accounts, “Samra appeared
               alert for several minutes.” “At 7:15 pm, his chest
               heaved three times in quick succession. After, his
               breathing appeared significantly labored, with his head
               slightly jerking with each breath.” Labored breathing
               and use of accessory muscles as evidence by his head
               jerking are signs of respiratory distress. These signs
               would not be associated with a patient who is
               insensate, but rather would indicate a patient with
               significant air hunger and pain. According to the
               article, “Two minutes later, Samra stretched and drew
               his fingers outward, attempted to raise his right hand
               against his wrist restraints before curling his fingers
               inward.”     Again, clenching muscles is a classic
               example of pain in an unresponsive patient.

   (Id. at ¶ 26, PageID 124087-88 (emphases added).)

               The execution of Christopher Lee Price in Alabama
               again provides witness accounts that are consistent
               with an individual struggling to breathe during the
               lethal injection process. Mr. Price is described by
               witnesses in the Montgomery Advisor as having his
               “stomach heaving” and “his left fist remained clenched
               throughout the execution.” The heaving stomach is
               again a sign of accessory muscle use due to air
               hunger due either to developing pulmonary edema
               or upper airway closure secondary to the midazolam
               dose. The clenched hand is another non-verbal sign
               of pain in an unconscious individual.

   (Id. at ¶ 27, PageID 124088 (emphases added).).

               In Tennessee, the descriptions of the execution of
               Donnie Johnson again demonstrates an individual
               struggling to breathe and experiencing pain
               associated with air hunger. Witnesses describe Mr.
               Johnson as “snoring, gurgling, and gasping” prior to a


                                          9
Case: 2:11-cv-01016-EAS-MRM Doc #: 2515 Filed: 09/19/19 Page: 10 of 45 PAGEID #: 128390




                consciousness check with his “tongue protruding out of
                his mouth.” These are all signs of upper airway
                obstruction which would be associated with a
                sensation of chocking and pain in a sensate
                individual. Other witnesses described the “chest and
                stomach heaving up and down” which again is
                consistent with an individual aware of and
                responding to the closure of their upper airway and
                attempting to overcome that obstruction.           One
                witness reported that Johnson “made a final high-
                pitched vocalization and fell silent.” Another witness
                stated that Johnson “issued a sharp bark-like noise
                twice then fell silent.” Such vocalization is a classic
                sign of pain under the CPOT.

   (Id. at ¶ 28, PageID 124088-89 (emphases added).)

                On autopsy Mr. Johnson was found to have
                pulmonary edema, consistent with most autopsies
                performed on inmates subjected to lethal injection
                protocols similar to the state of Ohio and I cannot
                exclude that his chest heaving was a response to
                developing pulmonary edema. In either scenario, Mr.
                Johnson was clearly manifesting the physiologic
                responses of an individual that was able to feel pain.

   (Id. at ¶ 29, PageID 124089 (emphases added).)

         In sum:

                My review of the executions of Dominque Ray, Michael
                Samra, Christopher Price, and Donnie Johnson are
                consistent with eyewitness accounts discussed in my
                previous reports. Based on my knowledge of the
                pharmacology of midazolam, paralytic agents, and
                potassium chloride and the body’s response to the
                pain associated with injections of sclerotic agents
                via peripheral IV, upper airway obstruction, and
                pulmonary edema, I believe that it is very likely that
                these individuals were sensate and suffered severe
                pain and discomfort during the lethal injection
                procedure.

   (Id. at ¶ 31, PageID 124089-90 (emphasis added).)

         Critically, Dr. Exline would also explain:

                                          10
Case: 2:11-cv-01016-EAS-MRM Doc #: 2515 Filed: 09/19/19 Page: 11 of 45 PAGEID #: 128391




                Most symptoms in these subjects do not appear
                directed at alleviating the source of the pain, but are
                non-specific manifestations of pain: crying,
                moaning, tensing facial muscles, or tensing arms
                and legs.

   (Dr. Exline Rebuttal Report, ECF No. 2462-12, as filed Plaintiff’s Exhibit 11 for

   the impending evidentiary hearing, ¶ 15, PageID 124225 (emphasis added).)

         Dr. Exline also offered the following expert opinion evidence in his

   rebuttal report, and provides critical evidence that addresses the Henness

   opinion and the assessment of pain.

                The CPOT [a pain measuring tool] is not the only
                validated assessment for pain. Other assessments for
                pain could also be examined, such as the behavioral
                pain score (BPS). This score again looks at non-verbal
                cues for pain such as grimacing, upper limb
                flexion/retraction, and non-specific vocalization such
                as moaning. The purpose of listing multiple clinical
                tools is not to emphasize any particular tool, but to
                demonstrate that the concept of heavily sedated
                patients experiencing pain is so widely accepted
                that there are multiple validated tools for assessing
                pain in unconscious subjects and national
                guidelines suggesting that these assessments need
                to be routinely done. Clearly the concept of pain
                perception in patients, even deeply sedated patients,
                is well accepted in the medical literature.

   (Id. at ¶ 11, PageID 124223–24 (emphasis added).)

         Dr. Exline’s expert testimony would address the central question

   identified in the Henness opinion, which is whether “a person deeply sedated

   by a 500 milligram of midazolam is still ‘sure or very likely’ to experience an

   unconstitutionally high level of pain.” Id. at *6–7. Although the Henness court

   found that Henness did not meet his burden on this issue, the additional

   evidence that Jackson has amassed, filed, and will present at his evidentiary

                                           11
Case: 2:11-cv-01016-EAS-MRM Doc #: 2515 Filed: 09/19/19 Page: 12 of 45 PAGEID #: 128392




   hearing will meet the burden. Dr. Exline cites to additional scientific literature

   to support his opinion that midazolam cannot protect against the

   unconstitutional pain from the second and third execution drugs, and his

   testimony directly answers the “relevant inquiry” as posed in Henness.


         C.     Testimony from Dr. Steven Shafer, a world-renowned expert in
                anesthesiology, will establish that the condemned inmates will
                be sure or very likely to subjectively experience an
                unconstitutionally high level of pain.

         Dr. Shafer would also provide testimony to answer the “relevant inquiry”

   from Henness.

         The expert rebuttal report and anticipated testimony of Dr. Steve Shafer,

   a highly-renowned anesthesiologist and clinical pharmacologist, would also

   help to demonstrate how Hanna can meet the test articulated in Henness.

   None of Dr. Shafer’s opinions or testimony has previously been heard by this

   Court. Evidence from Dr. Shafer further demonstrates that a person deeply

   sedated, even with 500 mg of midazolam, remains sure or very likely to

   experience an unconstitutionally high level of pain.

         In short, Dr. Shafer’s report, (Rebuttal Expert Report of Dr. Steven L.

   Shafer, M.D., ECF No. 2463-10 (Sept. 2019 PI Hr’g PX 20)), makes clear that

   an inmate subjected to Ohio’s Execution Protocol will experience the full,

   severe pain associated with the drugs used in the Porotocol. Dr. Shafer’s

   report explains this fact from its very beginning:

                Simply stated, both Drs. Antognini and Yun assert that
                500 mg of midazolam induces sufficient depression of
                brain activity to prevent the experience of pain, in all
                individuals, since it is at least 100 times larger than a


                                           12
Case: 2:11-cv-01016-EAS-MRM Doc #: 2515 Filed: 09/19/19 Page: 13 of 45 PAGEID #: 128393




                typical clinical dose used for sedation. . . .   Simply
                stated, they are wrong:

                Their argument assumes that drug effect necessarily
                increases with increasing dose. However, there is a
                maximum effect with all drugs. The body cannot
                provide an infinite response to an infinite dose. There
                are limits to human physiology.         In the case of
                thiopental, a drug previously used for lethal injection,
                the maximum effect is an isoelectric (flat) EEG. . . .

                This is not the case with midazolam. The maximum
                effect of midazolam is a state of intense brain
                activation, referred to as beta waves. . . . Increasing
                doses of midazolam never caused a state of
                isoelectricity, as seen in the previous figure for
                thiopental. As a result, there is no reason to believe
                that any dose of midazolam can suppress EEG
                activity.

                In a companion paper, Buhrer et al. looked at the EEG
                response in individual patients. In the figure to the
                right, the subject received 7.5, 15, and 25 mg of
                midazolam administered on three separate occasions.
                There is an increase in drug effect from 7.5 to 15 and
                25 mg. However, there is no difference in maximum
                effect from 15 to 25 mg. The only difference is that the
                effect of 25 mg lasts longer, as would be expected. Put
                simply, the fundamental belief that increasing doses
                of midazolam produce increasing levels of drug
                effect is directly disproven by this evidence.

                . . .   Other laboratories have confirmed that
                midazolam only activates the EEG in humans,
                without causing a profound suppression of the EEG.

   (Id. at PageID 126196–98 (emphases added).)

         Dr. Schafer’s Report repeatedly rebuts the fundamentally flawed premise

   that midazolam can suppress consciousness to a sufficient degree to prevent




                                          13
Case: 2:11-cv-01016-EAS-MRM Doc #: 2515 Filed: 09/19/19 Page: 14 of 45 PAGEID #: 128394




   the experience of severe pain:

                Increasing doses of midazolam result in increasing
                activation, until a plateau is reached. No dose of
                midazolam can produce an isoelectric EEG. Thus,
                no dose can create an EEG that is unambiguously
                associated with loss of consciousness sufficient to
                prevent the experience of pain. This disproves the
                fundamental assumption of the analyses by Drs.
                Antognini and Yun that increasing doses of midazolam
                necessarily produce increasing levels of drug effect.

                In short, as Dr. Greenblatt correctly explained in his
                report, these studies show that the maximum effect
                of midazolam is still well short of the level of
                unconsciousness      necessary    to    prevent   the
                experience of pain. Dr. Antognini and Dr. Yun are
                simply wrong when they suggest otherwise.

   (Id. at PageID 126197 (emphases added).)

         Explaining further, Dr. Shafer makes plain that midazolam has no effect

   on a person’s subjective experience of pain, when that pain is severe and no

   other drugs (such as opioids) have been used:

                Midazolam is virtually never used alone for painful
                procedures, precisely because it does not produce
                insensibility to pain. This is clearly reflected in Dr.
                Greenblatt’s report. As a practicing anesthesiologist,
                as well as having spent 10 years as Editor-in-Chief
                of a major journal in our specialty, I can attest that
                when procedures are associated with pain (e.g.,
                “very stimulating”) then an opioid is always given
                concurrently.     This is done precisely because
                midazolam has no analgesic properties. Indeed,
                neither the words “analgesic” nor “analgesia” are
                applied to midazolam in the FDA Package Insert.

                ***

                Midazolam produces sedation. Midazolam cannot so
                deeply sedate a person so as to prevent the
                experience of severe pain.



                                          14
Case: 2:11-cv-01016-EAS-MRM Doc #: 2515 Filed: 09/19/19 Page: 15 of 45 PAGEID #: 128395




                ***

                The statement that midazolam relieves anxiety and
                serves as a powerful sedative is correct when the drug
                is used for procedural sedation (e.g., colonoscopy).
                Similarly, it is correct that the sedation from midazolam
                can be used to induce anesthesia (i.e., sedate the
                patient enough so the patient does not respond to a
                spoken voice). However, there is no evidence that
                midazolam would relieve the severe pain associated
                with surgery itself, such as a major surgical incision
                or manipulation of internal viscera. This is why
                midazolam is never used alone to maintain
                anesthesia during surgery: no physician has ever
                had enough confidence in the ability of midazolam
                to depress the brain enough to permit an entire
                surgical operation to be performed with midazolam
                alone. I do not contest that midazolam can be used for
                uncomfortable procedures, such as colonoscopy, or
                that it can be used to begin an anesthetic by making the
                patient unresponsive to a spoken voice (i.e., “induce
                anesthesia”). However, this is irrelevant to the use
                of midazolam to maintain brain depression
                sufficient to tolerate the pain of major surgery.

   (Id. at PageID 126199–200 (emphases added).)

         Dr. Shafer also helped explain how inmates can appear to be sedated or

   “asleep,” and yet do, in fact still feel severe pain:

                In summary, it is correct that benzodiazepines can be
                used to induce a sleep-like state in the absence of
                painful stimulus. This state is clinically useful for
                sedation during procedures like colonoscopy, or for
                induction of anesthesia. However, the state of the
                brain during procedural sedation, or after induction
                of anesthesia, is only a fraction of the brain
                depression required to render a person unable to
                perceive severe pain. Dr. Antognini implies that
                since midazolam can “induce anesthesia” the
                patient cannot perceive a massively painful
                stimulus. That is false. Sleep induces a similar
                state, but we readily regain awareness if our bodies
                are subjected to severe pain. None of these studies
                suggests that midazolam is appropriate for


                                             15
Case: 2:11-cv-01016-EAS-MRM Doc #: 2515 Filed: 09/19/19 Page: 16 of 45 PAGEID #: 128396




                maintaining sufficient brain depression to permit
                major surgery without awareness.

                Dr. Antognini’s references to “induction of anesthesia”
                in his report is misleading. “Induction of anesthesia” is
                the first step in providing sufficient depression of brain
                function to tolerate the pain of surgery.              The
                relationship between “induction of anesthesia” and
                “anesthesia” is similar to the relationship between
                “falling asleep” and “sleep.         “Anesthesia” mean
                depression of brain activity sufficient to offset the pain
                of surgery. Only modest levels of brain depression,
                “anesthesia”, are necessary if the stimulus is modest.
                However, profound levels of “anesthesia”, evident
                from        profound        depression         of      the
                electroencephalogram, are necessary when the
                stimulus is profound, as in major surgery. This
                distinction is especially relevant in Ohio’s
                Execution Protocol. Midazolam is only capable of
                providing modest amounts of brain suppression, and
                the protocol provides no additional drugs to further
                depress brain activity or mitigate the painful
                administration of subsequent drugs.

   (Id. at PageID 126202–03 (emphasis added).)

         Directly rebutting the studies relied upon by Defendants’ expert Dr.

   Antognini, Dr. Shafer’s report explains that, while it may be true that

   “sedative/anesthetic drugs remove the sensation of air hunger” that is only the

   case “if the sedation is sufficiently deep enough. But midazolam alone

   cannot achieve that level of sedation, and it is not an anesthetic drug.”

   (Id. at PageID 126210 (emphasis added).) Dr. Shafer further counters any

   notion that since midazolam is used for “induction of anesthesia,” it could be

   sufficient to reduce the pain experienced by an inmate to a level that is less

   than unconstitutionally severe:

                However, the state of the brain during procedural
                sedation, or after induction of anesthesia, is only a


                                           16
Case: 2:11-cv-01016-EAS-MRM Doc #: 2515 Filed: 09/19/19 Page: 17 of 45 PAGEID #: 128397




                fraction of the brain depression required to render a
                person unable to perceive severe pain. Dr. Antognini
                implies that since midazolam can “induce anesthesia”
                the patient cannot perceive a massively painful
                stimulus. That is false. Sleep induces a similar
                state, but we readily regain awareness if our bodies
                are subjected to severe pain. None of these studies
                suggests that midazolam is appropriate for
                maintaining sufficient brain depression to permit
                major surgery without awareness.

   (Id. at PageID 126202–03 (emphasis added).)

         Dr. Shafer concludes his report with his expert opinion that after 500 mg

   of midazolam has been administered under Ohio’s lethal injection protocol that

   “[i]t is very likely that the subjects experience severe pain following

   injection of the muscle relaxant and intravenous potassium.” (See id. at

   PageID 126218 (emphasis added).) This opinion is directly relevant to the

   central question this Court is to address under Henness: “whether an inmate

   injected with 500 milligrams of midazolam would subjectively experience

   unconstitutionally severe pain.” 2019 U.S. App. LEXIS 27365, at *6.


   II.   The Magistrate Judge’s order vacating an evidentiary hearing should
         be reviewed de novo because it is clearly erroneous and contrary
         to law.

         Under 28 U.S.C. § 636(b)(1)(A), the Magistrate Judge’s order may be set

   aside if it is shown to be “clearly erroneous or contrary to law.” 28 U.S.C.

   § 636(b)(1)(A); see also Fed. R. Civ. P. 72(a). The “contrary to law” standard

   requires de novo review by the District Court. McKnight v. Bobby, No. 2:09-cv-

   059, 2017 WL 1154119, at *1 (S.D. Ohio Mar. 28, 2017); Gandee v. Glaser, 785

   F. Supp. 684, 686 (S.D. Ohio 1992), aff’d Gandee v. Glaser, No. 92–3304, 1994



                                          17
Case: 2:11-cv-01016-EAS-MRM Doc #: 2515 Filed: 09/19/19 Page: 18 of 45 PAGEID #: 128398




   WL 83265, 19 F.3d 1432 (6th Cir. Mar. 14, 1994) (Table). “This Court's review

   under the ‘contrary to law’ standard is plenary . . . and it may overturn any

   conclusions of law which contradict or ignore applicable precepts of law, as

   found in the Constitution, statutes, or case precedent.” Gandee, 785 F. Supp.

   at 686 (citation and internal quotation marks omitted).

         Accordingly, the Magistrate Judge’s order vacating the evidentiary

   hearing is subject to de novo review to the extent that it resolves questions of

   law. Id. Mixed questions of law and fact are likewise subject to de novo review.

   Robinson v. Allstate Ins. Co., No. 09–10341, 2011 WL 3111947, at *2 (E.D.

   Mich. Jul. 26, 2011). Only the Magistrate Judge’s factual determinations are

   reviewed under the “clearly erroneous” standard. Gandee, 785 F. Supp. at

   686; Miami Valley Fair Housing Center Inc. v. Metro Development LLC, No.: 2:16-

   cv-607, 2018 WL 558942, at *2 (S.D. Ohio Jan. 25, 2018).

         An evidentiary hearing is needed on a preliminary injunction motion if

   “material facts are in dispute.” Certified Restoration Dry Cleaning Network,

   L.L.C. v. Tenke Corp., 511 F.3d 535, 553 (6th Cir. 2007).


         A.     If the Magistrate Judge read Henness to preclude any further
                challenge to Ohio’s midazolam execution protocol, that was an
                error of law.

         The precise basis for the Magistrate Judge’s decision to vacate the long-

   planned evidentiary hearing is not entirely clear. If the Magistrate Judge

   vacated the hearing because he read Henness as precluding any further attack

   on Ohio’s midazolam protocol as a matter of law, and then concluded that it

   follows there were no longer any material facts in dispute, that was contrary to


                                           18
Case: 2:11-cv-01016-EAS-MRM Doc #: 2515 Filed: 09/19/19 Page: 19 of 45 PAGEID #: 128399




   law and subject to this Court’s de novo consideration. That interpretation

   misapplies Henness (not to mention misapplying Bucklew v. Precythe, 139 S.

   Ct. 1112 (2019), which is obviously binding authority here). After all, as the

   Sixth Circuit recognized, the decision in Glossip v. Gross, 135 S. Ct. 2726

   (2015), was a review under the “abuse of discretion” standard in an injunctive

   relief posture, which is the same procedural posture here. In re Ohio Execution

   Protocol Litig. (Fears v. Morgan), 860 F.3d 881, 896 (6th Cir. 2017) (en banc).

   As such, those decisions did not preclude further challenges to the same

   protocol—they just required the inmate to create a more robust factual record.

   Like in Glossip (and Fears), Henness was an opinion issued in the context of a

   preliminary injunction proceeding, not a merits trial review. What’s more, it

   was a decision predicated on the court’s belief that there was insufficient

   record evidence to establish an answer to what it believed to be the crucial

   question. Consequently, reading Henness to absolutely preclude any further

   challenges to Ohio’s midazolam protocol is contrary to law.

         Doing so is also contrary to law because that fails to apply binding

   precedent in Bucklew. Bucklew expressly held that analysis of the first part of

   the Glossip inquiry—the sure or likely risk of severe pain and suffering—must

   be done in comparison to an alleged alternative. Bucklew, 139 S. Ct. at 1126

   (explaining that assessment of a State’s current protocol “isn’t something that

   can be accomplished by examining” the method “in a vacuum, but only by

   comparing that method with a viable alternative”) (citations and quotation

   marks omitted). The court in Henness ultimately concluded that Henness



                                          19
Case: 2:11-cv-01016-EAS-MRM Doc #: 2515 Filed: 09/19/19 Page: 20 of 45 PAGEID #: 128400




   could not show a reduction in risk of severe pain created by his alleged

   alternative because, it reasoned, he had not shown sufficient evidence to

   establish the relevant question about the risk of pain posed by the midazolam

   protocol. Henness, 2019 U.S. App. LEXIS 27365 at *3-4. While Hanna does

   not concede that analysis is correct, that decision in Henness does not in any

   way preclude Hanna from obtaining an evidentiary hearing to establish the

   required showings. Even under that analytical framework, Hanna can 1) show

   he is sure or very likely to experience severe (that is, “unconstitutionally high”)

   pain and suffering even if deeply sedated with 500 mg midazolam; and 2) his

   alleged firearms alternatives are available in all respects and will significantly

   reduce that substantial risk of severe pain.

         In other words, regardless of whether Plaintiff Henness can or could

   satisfy the required standard, Plaintiff Hanna (and Jackson and Bonnell) have

   alleged other alternatives against which the (more robust) evidence of the risk

   of severe pain and suffering posed by Ohio’s current protocol must be

   measured. Accordingly, the Magistrate Judge’s decision to vacate the hearing

   in light of Henness was contrary to law for that reason as well.


         B.     If the Magistrate Judge read Henness to conclude that no
                hearing was necessary because the record to be created for
                Hanna would not be different in a material way from the
                Henness record, that is clearly erroneous.

         Alternatively, if the Magistrate Judge concluded that the evidentiary

   record to be created for Plaintiffs Hanna, Jackson, and Bonnell would not be

   different in a material way from the record in Henness, that is clearly



                                           20
Case: 2:11-cv-01016-EAS-MRM Doc #: 2515 Filed: 09/19/19 Page: 21 of 45 PAGEID #: 128401




   erroneous. Just the evidence cited above shows that the evidentiary record to

   be created in this proceeding will be materially different than in Henness—

   markedly so. And there is a plethora of additional, material evidence to present

   at a hearing that does not appear in the Henness record. (See, e.g., ECF No.

   2490, PageID 127573–675.) Whether the evidentiary record would be

   materially different from the Henness record is a mixed question of law and

   fact, meaning this Court applies de novo review if that was the Magistrate

   Judge’s basis for vacating the hearing. At bottom, Plaintiff Hanna, like Plaintiff

   Jackson and Plaintiff Bonnell, are prepared to offer expert opinion testimony

   that answers the factual question the Henness court found unanswered.

   Those factual matters are material, and they are very much in dispute.

   Accordingly, this Court should grant an evidentiary hearing on the issues that

   are common to Hanna, Jackson, and Bonnell’s motions for injunctive relief.


         C.     Henness strongly weighs in favor of holding an
                evidentiary hearing.

         Under de novo review, this Court should find that Henness does not

   preclude a hearing on Hanna’s injunctive relief motion. Indeed, Henness

   militates in favor of holding an evidentiary hearing here. The allegations in the

   injunctive relief motions filed by Hanna, Jackson, and Bonnell, and the

   evidence to be offered at a hearing to establish those allegations, go well

   beyond the record in Henness. Each of the flaws the Henness court identified

   in that proceeding are and will be satisfied at an evidentiary hearing on the

   currently pending motions. The decision in Henness, at bottom, was rooted in



                                           21
Case: 2:11-cv-01016-EAS-MRM Doc #: 2515 Filed: 09/19/19 Page: 22 of 45 PAGEID #: 128402




   the determination of the Court of Appeals that there was insufficient evidence

   to support the Magistrate Judge’s factual findings, or that that the Magistrate

   Judge made findings on the wrong question(s). It follows, therefore, that an

   evidentiary hearing is critically important for Hanna, Jackson, and Bonnell to

   be able to present the necessary evidence on the questions the Sixth Circuit

   identified as the relevant ones, thereby allowing the Magistrate Judge (and, as

   applicable, this Court) to make the relevant factual findings on that new

   record. The Magistrate Judge’s decision otherwise is contrary to law.


         D.     The Magistrate Judge’s reliance on Henness to vacate the
                long-planned evidentiary hearing is error for the additional
                reasons set forth in the responses to the Show Cause Order
                (ECF Nos. 2490 and 2491).

         Relying on Henness to preclude an evidentiary hearing for Hanna,

   Jackson, and Bonnell is also error because of the reasons further articulated in

   the responses to the Magistrate Judge’s Show Cause Order (see ECF Nos. 2490

   and 2491).

         First, Henness is not final yet, because no mandate has issued. (See

   ECF No. 2490, PageID 127571–72, incorporated here by reference.) Indeed, the

   Magistrate Judge’s discussion of Campbell v. Jenkins, 2016 U.S. Dist. LEXIS

   194460 (S.D. Ohio Apr. 27, 2016), supports taking a cautious approach here,

   and thus his discussion of that point in the order vacating the hearing is

   puzzling. (See ECF No. 2507, PageID 127896.) A cautious approach would be

   to hold the hearing as planned and as the parties have spent months preparing

   for. If that evidence is ultimately unable to be considered for some reason,



                                          22
Case: 2:11-cv-01016-EAS-MRM Doc #: 2515 Filed: 09/19/19 Page: 23 of 45 PAGEID #: 128403




   then that can be addressed at that time, and it will be an unfortunate (but not

   prejudicial to any party) use of time and money. But if the hearing is not held,

   then that evidentiary record cannot be developed at all; it would then be

   unavailable for consideration as necessary, a highly prejudicial state of affairs

   to Hanna, Jackson, and Bonnell, particularly given that their respective

   execution dates continue to draw closer every day. For that reason alone, the

   evidentiary hearing should be reinstated, particularly when the Magistrate

   Judge, all the parties, and the witnesses have arranged the complicated puzzle

   pieces to accommodate that undertaking as scheduled. The Magistrate Judge

   noted that “this Court’s caution” in Campbell “was appropriate, given what the

   Sixth Circuit eventually did on the motion for clarif[ication].” (ECF No. 2507,

   PageID 127896.) And that is precisely Hanna’s point: the Henness decision is

   not final, it is wrongly decided in light of Bucklew, and thus it is still subject to

   change. Consequently, the cautious approach is to hold the hearing as

   previously scheduled, not to vacate it.

         Second and relatedly, Henness should not preclude an evidentiary

   hearing because it is so wrongly decided that it is subject to change on further

   reasoned appellate review. (See ECF No. 2490, PageID 127675–91,

   incorporated here by reference.)

         And third, Henness should not preclude Hanna, Jackson, and Bonnell

   from creating a record on their detailed alleged alternatives beyond those that

   Plaintiff Henness alleged, particularly when Ohio has no legitimate reason to




                                             23
Case: 2:11-cv-01016-EAS-MRM Doc #: 2515 Filed: 09/19/19 Page: 24 of 45 PAGEID #: 128404




   decline to use some of their alleged alternatives. (See ECF No. 2490, PageID

   127665–75, incorporated here by reference.)


   III.   This Court should reinstate the long-planned evidentiary hearing
          because it is crucial to permit Hanna to develop a complete record
          on his subject claims, particlarly when the decision in Henness was
          so wrongly decided and thus vulnerable to further appellate review.

          This Court should also grant a hearing because Hanna must be afforded

   an opportunity to develop as complete a record on his injunctive relief motion

   as possible, particularly in light of the serious errors in Henness that make it

   vulnerable to further reasoned appellate review.

          For example, Henness did not overturn the Magistrate Judge’s findings

   that 500 mg of IV-injected midazolam is sure or very likely to cause pulmonary

   edema, or that pulmonary edema is sure or very likely to cause the inmate to

   experience horrific pain and suffering akin to waterboarding torture. Rather,

   Henness simply concluded that the Supreme Court in Bucklew “reasoned that

   the fact that an inmate sentenced to death by hanging might slowly suffocate

   to death is not constitutionally problematic,” thus death by “suffocation does

   not qualify as ‘severe pain and needless suffering.’” 2019 U.S. App. LEXIS

   27365, *5 (quoting Bucklew, 139 S. Ct. at 1124). The court then reasoned that

   causing pulmonary edema “i.e., suffocation . . . is not constitutionally

   inappropriate.” Id.

          But that is an unquestionably incorrect reading of Bucklew’s analysis of

   death by hanging, and death by suffocation, as Hanna, Jackson, and Bonnell

   explained at some length in their response to the Show Cause Order. (See, e.g.,



                                           24
Case: 2:11-cv-01016-EAS-MRM Doc #: 2515 Filed: 09/19/19 Page: 25 of 45 PAGEID #: 128405




   ECF No. 2490, PageID 127686–88.) The Supreme Court did not conclude that

   death by suffocation was “not constitutionally inappropriate”; it simply

   reasoned that, by comparison to other available methods in the Nineteenth

   Century like disemboweling and burning, the risk of death by suffocation posed

   by a botched hanging execution was presumably acceptable. Bucklew, 139 S.

   Ct. at 1127. The pain and suffering posed by death by suffocation in that

   comparative analysis was not considered “superadded” (and thus

   constitutionally prohibited) precisely because it was not considered to be more

   than was necessary to carry out the death sentence as compared to the

   disemboweling or burning options. Id. Those are not the relevant comparisons

   for Hanna, however, making inapplicable that analysis of death by suffocation

   posed by pulmonary edema.

         Moreover, Hanna must be permitted to develop his record involving

   pulmonary edema because the severe pain and suffering caused by that

   condition matters in the overall inquiry, regardless of whether it is, itself,

   unconstitutional. Henness did not vacate the findings that the pain and

   suffering caused by pulmonary edema and its symptoms is severe. Thus, an

   evidentiary hearing should be permitted to develop a further record on that

   issue, for two additional reasons.

         First, the evidence will demonstrate that acute, non-cardiogenic

   pulmonary edema is developing as a result of large IV-injected doses of acid,

   and that it is starting almost immediately after the injections commence. As

   such, the evidence will further demonstrate that the pulmonary edema causes



                                            25
Case: 2:11-cv-01016-EAS-MRM Doc #: 2515 Filed: 09/19/19 Page: 26 of 45 PAGEID #: 128406




   severe pain and horrific suffering that begins before the midazolam’s sedative

   effects begin, and that severe pain and suffering is sure or very likely to break

   through the subsequent sedative effects of 500 mg midazolam. That makes the

   (non-existent) protective effects of that sedation against the subsequent severe

   pain of the paralytic and the potassium chloride even less able to protect the

   inmate from severe pain. The additional evidence to be presented at a hearing

   on Hanna’s injunctive relief motion regarding pulmonary edema, therefore,

   goes directly to establishing that the inmate will be sure or very likely to

   experience pain at the severe (unconstitutionally high) level following injection

   of the paralytic and then injection of the potassium chloride.

         And second, the ultimate issue is the level of risk of severe pain and

   suffering posed by the entire protocol, not just each individual facet of the

   protocol. Glossip, 135 S. Ct. at 2737 (a plaintiff must “establish[] that the

   State’s lethal injection protocol creates a demonstrated risk of severe pain,”

   (quoting Baze, 553 U.S. at 61); see also id. at 2738 (inquiring whether “the use

   of midazolam will [] result in severe pain and suffering”); see also In re Ohio

   Execution Protocol Litig. (Campbell), 881 F.3d 447, 453 (6th Cir. 2018) (noting

   lack of “scientific evidence” meant plaintiffs could not prove a “risk that the

   protocol as a whole is sure or very likely to cause serious pain”) (emphasis

   added); cf. Bucklew, 139 S. Ct. at 1121 (explaining that “an inmate cannot

   successfully challenge a method of execution under the Eighth Amendment

   unless he identifies an alternative that . . . significantly reduces a substantial

   risk of severe pain.” (internal quotation marks omitted, emphasis added).



                                           26
Case: 2:11-cv-01016-EAS-MRM Doc #: 2515 Filed: 09/19/19 Page: 27 of 45 PAGEID #: 128407




   Accordingly, the severe pain and suffering resulting from acute pulmonary

   edema caused by the midazolam injections must be taken into consideration in

   the Court’s analysis of the entire protocol. Thus Hanna should be permitted to

   develop his full record related to the midazolam causing acute, non-cardiogenic

   pulmonary edema. Relying on Henness to preclude presentation of that

   evidence is an error of law.


   IV.   Hanna appeals the Magistrate Judge’s conclusions regarding his
         individualized paradoxical reaction claim because his counsel
         cannot be reasonably described as less than diligent for not
         asserting the injunctive relief claim earlier.

         Plaintiff Hanna’s execution date is nearly three months away, on

   December 11, 2019.

         Hanna has alleged that—assuming Ohio would actually use the

   midazolam protocol that the Governor has publicly repudiated and for which

   the Defendants have no drugs—he will suffer a paradoxical reaction that will

   heighten his experience of pain from the protocol, in violation of the Eighth

   Amendment. (See Hanna’s Third Amended Individual Supplemental

   Complaint, ¶¶ 1899-1901, ECF No. 2396, PageID 115223–24.)

         The Magistrate Judge has for months questioned uncertainty

   surrounding whether the midazolam protocol that is the subject of Hanna’s

   complaint will again be used for executions in Ohio, based on repeated public

   statements by Governor Mike DeWine. The Governor has publicly repudiated

   the protocol and a new protocol has been drafted, but the new protocol has

   remained on the Governor’s desk since June, 2019. It is also now clear that



                                          27
Case: 2:11-cv-01016-EAS-MRM Doc #: 2515 Filed: 09/19/19 Page: 28 of 45 PAGEID #: 128408




   Defendants’ entire supply of execution drugs needed to implement the three-

   drug midazolam protocol is expired and will be destroyed. (See Defs.’ Motion

   for Disposal of Expired Drugs, ECF No. 2487, PageID 127459; Notation Order

   Granting Motion for Disposal of Drugs, ECF No. 2488; see also Order, ECF

   2509, PageID 127906 (discussing the same).)

         Thus, even today, it is not clear that Hanna’s request for injunctive relief

   is ripe, for there are many contingencies that would have to fall into place

   before his claim would actually be ripe. See Texas v. United States, 523 U.S.

   296 (1998). Defendants would have to elect to use the three-drug midazolam

   protocol (of the three methods contained in the current execution protocol),

   then secure a new supply of the drugs for that method, and announce that use

   at least 30 days before Hanna’s execution date of December 11, 2019.

         In fact, just today, the Magistrate Judge issued an order formalizing his

   conclusion that “in the absence of any execution drugs fitting within a

   promulgated protocol, the State is unable to carry out any executions.” (Order,

   ECF No. 2509, PageID 127906.) Further, the Magistrate Judge recognized that

   unless Defendants notify the Court and Plaintiff Cleveland Jackson by October

   14, 2019 (30 days prior to Cleveland Jackson’ execution date of November12,

   2019) of a new protocol and possession of the drugs to implement it, or notify

   the Court and Jackson that the State intends to use of the current (but

   repudiated) protocol and that it has the drugs to implement that protocol,

   “there will be no need for further litigation of any request for preliminary

   injunctive relief by Cleveland Jackson with respect to his currently scheduled



                                           28
Case: 2:11-cv-01016-EAS-MRM Doc #: 2515 Filed: 09/19/19 Page: 29 of 45 PAGEID #: 128409




   date of execution,” because Defendants options at that point would be to seek a

   reprieve or let the execution warrant expire. (Id., PageID 127907.) The

   Magistrate Judge further stated that “[p]arallel calculations would apply to all

   Plaintiffs in the case.” (Id.)

         Nevertheless, while recognizing the numerous “complicating factors”

   attendant to this litigation (which in Hanna’s case includes the absence of

   ripeness), the Magistrate Judge had previously ordered that because Hanna

   has a scheduled execution date for December 11, 2019, he was required to file

   any motion for preliminary injunction not later than September 3, 2019.

   (Scheduling Order, ECF No. 2275, PageID 110814, 110817.)

         Hanna fully complied with that order, filing his motion on September 3,

   2019, requesting preliminary injunctive relief on, inter alia, his paradoxical

   reaction claim. (See Motion for Preliminary Injunction, ECF No. 2435, PageID

   117017-25.) That is, he filed his motion more than three months before his

   scheduled execution date.

         Earlier, on August 16, 2019, the Magistrate Judge ordered that Hanna

   identify a proposed schedule for litigating his motion for preliminary injunction.

   (Scheduling Order, ECF No. 114634.) Again, Hanna fully complied with the

   Magistrate Judge’s Order, explaining to the Court that a hearing could be

   scheduled for late October, 2019 on his unique issues. (See Hanna’s

   Scheduling Proposal, ECF No. 2372, PageID 114686.)

         On August 29, 2019, the Magistrate Judge agreed that a schedule for the

   litigation of Hanna’s unique preliminary injunction issues (his paradoxical



                                           29
Case: 2:11-cv-01016-EAS-MRM Doc #: 2515 Filed: 09/19/19 Page: 30 of 45 PAGEID #: 128410




   reaction claim) was premature and vacated the schedule for proceedings on

   Hanna’s paradoxical reaction claim. (Decision on Objections by Plaintiffs

   Hanna and Bonnell, ECF No. 2418, PageID 116415.) The Magistrate Judge

   said he would determine the time for litigating that claim in light of “more

   supportive information” from Hanna, which the Magistrate Judge ordered to be

   filed with Hanna’s impending September 3, 2019 motion for preliminary

   injunction. The Magistrate Judge also ordered Hanna to inform the Court

   about potential experts, what efforts Hanna had made to present their

   testimony and “how long they will need to prepare, etc.” (Id. at PageID

   116416.)

         Once again, Hanna fully complied with the Magistrate Judge’s Order. On

   September 3, 2019, Hanna explained the precise information that he expected

   to present at a preliminary injunction hearing which, as he earlier maintained,

   could (as necessary) be held by the end of October, 2019. (See Hanna’s Mot.

   for Injunctive Relief, ECF No. 2435, PageID 117017–25.) Hanna explained in

   great detail the science behind paradoxical reactions, and the risk factors for

   such a reaction. (Id.) He explained that paradoxical reactions occur with

   persons who have a “vulnerable brain,” which perfectly describes James

   Hanna. (Id. at PageID 117019.) Hanna cited numerous peer-reviewed articles

   that discuss the paradoxical reaction caused by midazolam, and the risk

   factors for such a reaction. (Id., PageID 117018–19 & nn. 2–10.) Hanna also

   made clear that he has a constellation of risk factors that make a paradoxical

   reaction likely, especially where persons with but one risk factor have such



                                          30
Case: 2:11-cv-01016-EAS-MRM Doc #: 2515 Filed: 09/19/19 Page: 31 of 45 PAGEID #: 128411




   reactions. As Hanna explained at length, his risk for a paradoxical reaction

   was severe, given that he presents with a host of relevant factors: his advanced

   age, his diagnosis of post-traumatic stress disorder, his suffering major

   depression, having a cognitive disorder, having borderline personality disorder,

   suffering brain damage, and a history of alcohol abuse. (Id., PageID

   117019–21.)

         Complying with the Magistrate Judge’s Order, Hanna also identified his

   proposed expert testimony to prove that he would suffer a paradoxical reaction

   to the midazolam protocol. He identified four potential experts. First, he

   identified Dr. Howard Fradkin, Ph.D., who would testify that Hanna has Post-

   Traumatic Stress Disorder, Major Depression, and Borderline Personality

   Disorder—all risk factors for a paradoxical reaction. (Dr. Fradkin’s sworn

   declaration was attached). (See id., PageID 117023; Sworn Declaration, ECF

   No. 2435-1, PageID 117034, et seq.3) Hanna explained that Dr. Fradkin had

   already completed a report.

         Second, Hanna identified Dr. Douglas Scharre, M.D., who would testify

   about Hanna’s brain damage, and that neuroimaging was warranted to support

   Hanna’s claim about paradoxical reactions. (Motion for Preliminary Injunction,

   PageID 117022; Declaration of Douglas Scharre, ECF No. 2435-4, PageID

   117121-23 (explaining need for neuroimaging given already extant proof that


         3 In denying a hearing, the Magistrate asserted that Dr. Fradkin’s sworn
   declaration did not comport with 28 U.S.C. §1746, because it was not dated.
   The Magistrate is incorrect on that point. Dr. Fradkin’s report is signed and
   dated and sworn under the penalty of perjury on ECF 2435-1, PageID 117085.


                                          31
Case: 2:11-cv-01016-EAS-MRM Doc #: 2515 Filed: 09/19/19 Page: 32 of 45 PAGEID #: 128412




   Hanna is brain damaged).) Hanna made clear, in response to the Magistrate

   Judge’s prior order, that Dr. Scharre would be able to testify at a hearing in

   late October, 2019. (See id. at PageID 117023.)

         Hanna emphasized that he had been constrained by budget limitations

   in his ability to hire and pay experts—especially where it was then (and still is

   now) uncertain whether the three-drug midazolam protocol would be used.

   (Motion for Preliminary Injunction, ECF No. 2435, PageID 117022 n. 2.)

         Third, Hanna identified anesthesiologist Dr. David Lubarsky, M.D., an

   expert in intravenous anesthetics and benzodiazepines, who will also testify

   about Hanna’s likelihood of suffering a paradoxical reaction and how that

   would cause Hanna to experience a heightened level of pain. (Id., PageID

   117023–24.) Again, Hanna made clear that Dr. Lubarsky would be expected to

   testify by October 28-29, 2019—i.e., Hanna’s proposed dates for a hearing on

   his individualized claim.

         Fourth, Hanna identified Dr. Craig Stevens, an expert in pharmacology

   who would testify about midazolam and its effects on the brain, particularly the

   paradoxical reaction to midazolam and associated risk factors. (Id. at PageID

   117023.)

         In sum, therefore, there was (and still is) great uncertainty about

   whether Defendants will even be able to attempt to use the three-drug

   midazolam protocol; there is similarly great uncertainty about whether

   Defendants would use that protocol even if they can get additional drugs to do

   so; there were funding concerns regarding significant expenditures on experts



                                           32
Case: 2:11-cv-01016-EAS-MRM Doc #: 2515 Filed: 09/19/19 Page: 33 of 45 PAGEID #: 128413




   to demonstrate a claim that is arguably unripe; and Hanna provided clear

   responses to the Magistrate Judge’s inquiries that he expected to be able to

   present his evidence by late October, well before his scheduled execution date.

         Nevertheless, the Magistrate Judge has now vacated the scheduled

   evidentiary hearing, thus preventing Hanna the opportunity to prove that

   injunctive relief is warranted on his paradoxical reaction claim. (Order, ECF

   No. 2507, PageID 127899–900.)

         The Magistrate Judge concluded that “none of Hanna’s proposed

   evidence would be properly before the Court.” (Id., PageID 127900.) That is

   clearly erroneous and manifest error. Fed. R. Civ. P. 72(a).

         The Magistrate Judge faulted Hanna for not presenting reports from Drs.

   Lubarsky and Stevens at this juncture. Yet in the controlling scheduling order

   (ECF No. 2418, PageID 116415), the Magistrate Judge did not require Hanna to

   present expert reports with his motion for preliminary injunction. (ECF No.

   2418, PageID 116416.) Indeed, that has never been the requirement in any of

   the many injunctive relief proceedings in this consolidated litigation. Hanna

   explained that he needed funding to have Drs. Stevens and Lubarsky prepare

   their expert reports, but that Hanna expected to secure their reports after

   October 1, 2019 (the start of the new federal fiscal year), and that he would

   have them available for a hearing in late October, 2019—the approximate date

   he had suggested, and one that is far in advance of Hanna’s December 11,

   2019 execution date. Under these facts, it was clearly erroneous for the




                                          33
Case: 2:11-cv-01016-EAS-MRM Doc #: 2515 Filed: 09/19/19 Page: 34 of 45 PAGEID #: 128414




   Magistrate Judge to conclude that expert opinion evidence from Dr. Lubarsky

   and Dr. Stevens would not be “properly before the Court” at a hearing.

         Similarly, the Magistrate Judge concluded that Dr. Fradkin would not be

   able to establish that Hanna would suffer a paradoxical reaction. (Order, ECF

   No. 2507, PageID 127900.) The Magistrate Judge reasoned that Dr. Fradkin

   could not “offer any evidence in support of Hanna’s underlying claim that

   midazolam will cause a paradoxical reaction due to the drug’s pharmacology

   and Hanna’s neurological issues.” (Id.) But Hanna had not and does not argue

   that Dr. Fradkin would testify about the paradoxical reaction. Dr. Fradkin

   would testify that Hanna suffers three risk factors for that reaction, factors that

   increase the likelihood that Hanna would experience it during his execution

   after injection of 500 mg midazolam: Post-Traumatic Stress Disorder, Major

   Depression, and Borderline Personality Disorder. The province of Dr. Fradkin’s

   testimony would be to establish the presence of risk factors, not to explain the

   paradoxical reaction itself. The Magistrate Judge’s conclusion to the contrary

   is clearly erroneous. Without Dr. Fradkin’s testimony to establish that Hanna

   suffers from the risk factors for a paradoxical reaction, Hanna would be limited

   in his ability to present evidence regarding the likelihood of that paradoxical

   reaction occurring.

         In that way, the testimony of Dr. Fradkin would complement the expert

   opinion evidence offered by Dr. Stevens (as a pharmacologist), Dr. Lubarsky (as

   an anesthesiologist), and Dr. Scharre (as a neurologist) to establish Hanna’s

   claim that the risk of a paradoxical reaction subjected him to a sure or very



                                           34
Case: 2:11-cv-01016-EAS-MRM Doc #: 2515 Filed: 09/19/19 Page: 35 of 45 PAGEID #: 128415




   likely risk of experiencing severe pain and suffering if executed using Ohio’s

   midazolam protocol. All of their evidence would be “properly before the Court,”

   contrary to the Magistrate Judge’s conclusions, so long as this Court provides

   Hanna the minimal time he needs to present their testimony.

         At bottom, the Magistrate Judge essentially concluded that because

   Hanna has not yet proven his case on his pleadings, he should be denied a

   hearing on his injunctive relief motion—and executed without such a hearing—

   even though Hanna can and would be able to present the necessary proof in

   support of his claims by late October, 2019. This is well in advance of his

   scheduled execution date, and he requires that time to secure expert

   assistance and then present his expert proof to the Court.

         The Magistrate Judge’s willingness to allow Hanna’s execution to go

   forward three months from now without an evidentiary hearing on this claim is

   contrary to law, for any number of reasons.

         A motion for preliminary injunction may be litigated only when a risk of

   harm is imminent. That risk of harm is still months away, so it is unfair for

   the Magistrate Judge to assert that Hanna must somehow prove his case long

   before December 11, 2019. As noted earlier, given the numerous contingencies

   that must occur before Hanna has a ripe claim for injunctive relief, it is

   manifestly contrary to law and unfair to hold that Hanna is somehow too late

   to litigate an unripe claim.

         The Magistrate Judge’s conclusion is also especially unfair where

   Hanna—like the Magistrate Judge himself—has been proceeding with caution



                                           35
Case: 2:11-cv-01016-EAS-MRM Doc #: 2515 Filed: 09/19/19 Page: 36 of 45 PAGEID #: 128416




   and with appropriate speed on any challenge to the three-drug midazolam

   protocol, because that protocol has been repudiated by Governor DeWine, there

   are no drugs to implement it, and the midazolam protocol is expected to be

   superseded by a new protocol.

         Moreover, this Court should also consider that Hanna has complied with

   every scheduling order of the Magistrate Judge; that Hanna has sought

   injunctive relief months before his scheduled execution date; and that Hanna

   has repeatedly explained that he requires time and funding to present his claim

   at a hearing.

         It is an abuse of discretion for the Magistrate Judge to deny Hanna a

   hearing under these circumstances.

         In fact, the Magistrate Judge earlier vacated a potential hearing on these

   claims, recognizing that it would be “premature” to rule on Hanna’s request for

   a hearing before knowing what Hanna’s proof would be. (Decision on

   Objections by Plaintiffs Hanna and Bonnell, ECF No. 2418, PageID 116415.)

   That was August 29, 2019. Yet now, a mere three weeks later, the Magistrate

   Judge has concluded that denying a hearing is appropriate for lack of diligence.

   Those two conclusions are mutually exclusive. The latter decision is contrary

   to law and the Magistrate Judge’s prior conclusion: the Magistrate Judge has

   not allowed Hanna to secure the necessary expert assistance and marshal his

   proof to show, via an evidentiary hearing, that injunctive relief is warranted.

         What’s more, by denying a hearing and cutting off Hanna’s ability to seek

   injunctive relief literally months before a scheduled execution date, the



                                           36
Case: 2:11-cv-01016-EAS-MRM Doc #: 2515 Filed: 09/19/19 Page: 37 of 45 PAGEID #: 128417




   Magistrate has acted contrary to the longstanding practice in this consolidated

   litigation. In denying Hanna a hearing on his individual characteristics, the

   Magistrate Judge took issue with the timing of Hanna’s claims, noting that

   “there is no indication that he attempted to develop any evidence prior to

   August 3, 2019.” (Order, ECF No. 2507, PageID 127900.) Given the

   longstanding custom and practice in this case, however, Hanna’s claims for

   injunctive relief should be considered timely raised, and there is sufficient time

   to proceeding to a hearing.

         As shown in a table below, and as Hanna explained in his adopted

   response to the Show Cause Order, this Court has properly granted evidentiary

   hearings to plaintiffs seeking injunctive relief when they have sought relief just

   days or weeks before a scheduled execution date. (See ECF No. 2490, PageID

   127662-63.)

         For example, Former Plaintiff Dennis McGuire’s Motion for a Stay of

   Execution, a Temporary Restraining Order, and a Preliminary Injunction (ECF

   No. 379) was filed on January 6, 2014—just 10 days before his execution

   was scheduled to take place on January 16, 2014. A two-day preliminary

   injunction hearing was held January 10 & 12, 2014 (ECF No. 432 & 433), and

   the motion was denied by a decision issued January 13, 2014 (ECF No. 390).

         The preliminary injunction hearing immediately prior to that was that of

   Ronald Phillips. Former Plaintiff Phillips’s first motion for preliminary

   injunction was filed on October 28, 2013, when his execution date was

   scheduled at that time for November 14, 2013. A preliminary injunction



                                           37
Case: 2:11-cv-01016-EAS-MRM Doc #: 2515 Filed: 09/19/19 Page: 38 of 45 PAGEID #: 128418




   hearing was also held over the course of two days—November 1 & 4, 2013—

   and his motion was denied on November 7, 2013 (ECF No. 363).

         In fact, since this litigation was consolidated in 2011, it has been the

   norm—not the exception—that cases were litigated on a very tight timeframe

   consistent with the emergency nature of preliminary injunction proceedings in

   general. A review of the past litigation timelines indicates that when

   circumstances necessitate, evidence in support of a preliminary injunction can

   be developed and presented rapidly:




                                          38
Case: 2:11-cv-01016-EAS-MRM Doc #: 2515 Filed: 09/19/19 Page: 39 of 45 PAGEID #: 128419




    Plaintiff/      Preliminary     Hearing          Execution        Time
    Former          Injunction      date(s)          date/then-       between
    Plaintiff       Motion                           scheduled        filing
                    filing date                      execution date   Motion
                                                                      and
                                                                      scheduled
                                                                      hearing

    Charles         Nov. 23,        Jan. 3, 2012     Jan. 18, 2012;  41 days
    Lorraine        2011            (ECF No. 42)     date stayed by
                    (ECF No.10)                      granting of
                                                     preliminarily
                                                     injunction (ECF
                                                     No. 57)

    Michael Webb Jan. 24,           No hearing       Feb. 22, 2012    N/A
                 2012               held;
                 (ECF No. 67)       Defendants       (ECF No. 67)
                                    did not oppose
                                    the motion for
                                    preliminary
                                    injunction;
                                    preliminary
                                    injunction
                                    issued on Jan.
                                    26, 2012

                                    (ECF No. 71)

    Mark Wiles      Feb. 15,        March 20-22,     April 18, 2012   34 days
                    2012            2012; April 9-   (ECF No. 84)
                    (ECF No. 84)    11, 2012

                                    (ECF Nos. 96,
                                    98, 99; 437,
                                    441, 442, 443,
                                    444, 445)

    Brett           Oct. 25,        Nov. 1, 2012     Nov. 13, 2012    19 days
    Hartman         2012
                    (ECF No.        (ECF No. 136,    (ECF No. 130)
                    130)            PageID 6089




                                          39
Case: 2:11-cv-01016-EAS-MRM Doc #: 2515 Filed: 09/19/19 Page: 40 of 45 PAGEID #: 128420




    Plaintiff/      Preliminary     Hearing         Execution         Time
    Former          Injunction      date(s)         date/then-        between
    Plaintiff       Motion                          scheduled         filing
                    filing date                     execution date    Motion
                                                                      and
                                                                      scheduled
                                                                      hearing

    Ronald Post     Nov. 19,        Scheduled for Jan. 16, 2013       28 days
                    2012            Dec. 17, 2012,
                    (ECF No.        but vacated    (ECF No. 139)
                    139)            after clemency
                                    was granted to
                                    Plaintiff Post

                                    (ECF No. 148)

    Abdul Awkal     May 18,         No hearing      June 6, 2012      N/A
                    2012            held, motion    (ECF No. 111);
                    (ECF No.        denied (ECF     execution
                    111)            No. 116)        stayed by state
                                                    court in
                                                    competency
                                                    proceedings
                                                    (see EFC No.
                                                    74213, PageID
                                                    74213)

    John Eley       May 18,         No hearing      June 6, 2012      N/A
                    2012            held, motion    (ECF No. 111);
                    (ECF No.        denied (ECF     clemency was
                    111)            No. 116)        granted to
                                                    plaintiff (ECF
                                                    No. 153)

    Ronald          Oct. 28,        Nov. 1 & 4,     Nov. 14, 2013     4 days
    Phillips        2013            2013
                                                    (ECF No. 363)
                    (ECF No.        (ECF No. 363,
                    339)            PageID 10414)

    Dennis          Jan. 6, 2014    Jan. 10 & 12    Jan. 16, 2014     4 days
    McGuire
                    (ECF No.        (ECF No. 432    (ECF No. 390)
                    379)            & 433)


                                          40
Case: 2:11-cv-01016-EAS-MRM Doc #: 2515 Filed: 09/19/19 Page: 41 of 45 PAGEID #: 128421




    Plaintiff/      Preliminary      Hearing          Execution         Time
    Former          Injunction       date(s)          date/then-        between
    Plaintiff       Motion                            scheduled         filing
                    filing date                       execution date    Motion
                                                                        and
                                                                        scheduled
                                                                        hearing

    Ronald          Oct. 26,         Jan. 3 – 6 & 9, February 15,       2 months,
    Phillips,       2016             2017            2017 (Phillips,    8 days
    Raymond                                          first in line)
    Tibbetts,       (ECF Nos.        (ECF Nos.
    Gary Otte       692, Phillips,   922, 923, 924, (ECF No. 848)
    (consolidated   first in line)   925, 924 &
    hearing)                         940)

    Raymond         Sept. 27.        Oct. 23-27,      Nov. 15, 2017     26 days
    Tibbetts &      2017             2017             (Alva Campbell)
    Alva
    Campbell        (ECF No.
                    1261 –
                    Tibbetts;
                    ECF No.
                    1262 -
                    Campbell)

    Gary Otte       Aug. 22,         Sept. 6, 2017    Sept. 13, 2017    15 days
                    2017
                                     (ECF No.         (ECF No. 1226)
                    (ECF No.         1226, PageID
                    1168)            45232)



         For instance, two recently executed Plaintiffs were allowed to be heard on

   their motions for preliminary injunction just four days after filing those

   motions. And a major consolidated preliminary injunction lasting nearly a full

   week was permitted to proceed to hearing after only 2 month and 8 days. The

   Magistrate Judge recently permitted Former-Plaintiff Gary Otte to have a

   second preliminary injunction hearing after the appellate court overturned the


                                           41
Case: 2:11-cv-01016-EAS-MRM Doc #: 2515 Filed: 09/19/19 Page: 42 of 45 PAGEID #: 128422




   Court’s initial grant of a preliminary injunction. Plaintiff Otte filed his second

   Motion for Preliminary Injunction on August 22, 2017. (ECF No. 1168.) Just

   15 days later, the Court presided over a hearing for Plaintiff Otte and permitted

   him to present the evidence on his claim. Plaintiff Tibbetts likewise was

   permitted a second evidentiary hearing and injunctive relief proceeding after

   the appellate court overturned this Court’s grant of injunctive relief.

         In sum, Hanna should not be denied a hearing when this Court has

   consistently recognized that Plaintiffs may need to bring their claims to be

   heard mere days before their scheduled execution. Hanna filed his Motion for

   Preliminary Injunction on September 3, 2019 with supportive evidence—over

   three months before his currently scheduled execution date of December 11,

   2019. It is fundamentally unfair to deny Hanna an opportunity to be heard on

   the same (or even longer) timeline on which other Plaintiffs were permitted to

   proceed. Due process and the interests of justice require Hanna be given the

   equal opportunity afforded to other Plaintiffs in this litigation. Denying Hanna

   a hearing is denying him an opportunity to be heard on facts which he

   contends will show he will be subjected to a sure or very likely risk of severe

   pain and suffering—a point of fact that Defendants dispute. Consequently, an

   evidentiary hearing is both necessary and appropriate to be heard on these

   material but disputed facts.

         This Court, therefore, should overrule the Magistrate Judge’s denial of an

   evidentiary hearing and either grant a hearing, or recommit this matter for




                                           42
Case: 2:11-cv-01016-EAS-MRM Doc #: 2515 Filed: 09/19/19 Page: 43 of 45 PAGEID #: 128423




   further consideration. The Magistrate Judge’s findings and denial of a hearing

   are clearly erroneous and contrary to law.


   V.    Conclusion

         For all the reasons articulated above, this Court should consider the

   Magistrate Judge’s Decision and Order Vacating Evidentiary Hearing de novo,

   explain that the Sixth Circuit’s decision in Henness does not preclude building

   a record that would demonstrate that condemned inmates have satisfied the

   applicable standard, and reverse the order, reinstating the long-planned

   evidentiary hearing.


                     Respectfully submitted this 19th day of September 2019.


                                                Deborah L. Williams
                                                Federal Public Defender

                                                by

                                                /s/ Allen L. Bohnert
                                                Allen L. Bohnert (0081544)
                                                Trial Attorney for Plaintiff Hanna

                                                Paul R. Bottei
                                                Co-Counsel for Plaintiff Hanna

                                                Assistant Federal Public Defenders
                                                Office of the Federal Public Defender
                                                for the Southern District of Ohio
                                                Capital Habeas Unit
                                                10 West Broad Street, Suite 1020
                                                Columbus, Ohio 43215
                                                Telephone: 614.469.2999
                                                Fax: 614.469.5999
                                                Allen_Bohnert@fd.org
                                                Paul_Bottei@fd.org



                                          43
Case: 2:11-cv-01016-EAS-MRM Doc #: 2515 Filed: 09/19/19 Page: 44 of 45 PAGEID #: 128424




                                               David L. Doughten
                                               4403 St. Clair Avenue
                                               Cleveland, Ohio 44103
                                               (216) 361-1112
                                               Co-Counsel for Plaintiff Hanna




                                          44
Case: 2:11-cv-01016-EAS-MRM Doc #: 2515 Filed: 09/19/19 Page: 45 of 45 PAGEID #: 128425




                               CERTIFICATE OF SERVICE

         I hereby certify that on September 19, 2019, I electronically filed the

   foregoing Plaintiff James Hanna’s Objections to and Appeal From

   Magistrate Judge’s Decision and Order Vacating Evidentiary Hearing (ECF

   No. 2507) with the Clerk of the United States District Court for the Southern

   District of Ohio using the CM/ECF system, which will send notification of such

   filing to counsel for all parties.


                                        /s/ Allen L. Bohnert
                                        Trial Attorney for Plaintiff James Hanna




                                            45
